 Case 1:16-mc-02637-AMD Document 25 Filed 11/07/18 Page 1 of 2 PageID #: 1174




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 In the Matter Of,
                                                                         Docket No. 16-MC-2637
 FREDERICK M. OBERLANDER, an attorney admitted
 To practice before this Court,                                          AMENDED
                                                                         (SUBSEQUENT)
                              Respondent.                                NOTICE OF APPEAL
 --------------------------------------------------------------------X

              WHEREAS, on August 13, 2018, the court entered an Order in this action imposing discipline

on respondent Frederick M. Oberlander while providing and reserving for possible future amendment thereto;

              WHERREAS, on August 27, 2018, the respondent filed a motion pursuant to FRCP 54(b) that,

to the extent it was necessary to so request, the court order that those matters which the Order disposed of

without such provision or reservation for amendment be deemed severed so that appeal might be taken there-

from without awaiting any possible future amendment but nevertheless the time for any such appeal still tolled

by the accompanying conterminous motion for reconsideration, infra;

              WHEREAS, on August 27, 2018, the respondent also, and timely, filed, as part of that same

motion, a request for amendment or alteration (thus “reconsideration”) of the Order, which was captioned as

made pursuant to Local Rule 6.3 and FRCP 60(b);

              WHEREAS, by express provision of the Federal Rules (as to FRCP 59(e) and 60(b)) and by

circuit precedent (as to LR 6.3), the 30-day time to appeal from any appealable aspect of the Order was by

said filing then tolled during pendency of the motion;

              WHEREAS, on August 30, 2018, by request for same August 29, 2018 motion, this court stayed

enforcement of discipline imposed by the Order as would otherwise have taken effect September 1, 2018;

              WHEREAS, on September 10, 2018, the respondent filed a request that it would be timely, non-

prejudicial, and thus proper to deem the August 27, 2018 filing as having been made pursuant to FRCP 52(b)
 Case 1:16-mc-02637-AMD Document 25 Filed 11/07/18 Page 2 of 2 PageID #: 1175



and also FRCP 59(e) as case law provided such filings are indistinguishable from each other and from those

made per LR 6.3, asking the court to so deem so there be no question that time to appeal had been tolled;

            WHEREAS, on October 24,2018, this court entered an order denying in part the August 27, 2018

motion insofar as it requested reconsideration and granting in part that same motion insofar as it requested

certification under FRCP 54(b) and directed concomitant entry of the August 13, 2018 order as final.

            WHEREAS, on September 12, 2018, respondent filed a protective, early Notice of Appeal from

that August 13, 2018 order.

            WHEREAS, pursuant to FRAP 4, entry of that October 24, 2018 order caused the September 12,

2018 early Notice of Appeal to become operative as if first filed on that October 14, 2018 date.

            NOW THEN, notice is given that respondent also further appeals to the United States Court of

Appeals for the Second Circuit from each and every aspect of the October 24, 2018 order denying

reconsideration from which appeal may be taken as of right.



                                                     Respectfully submitted,

                                                     by FREDERICK M. OBERLANDER, pro se
                                                     28 Sycamore Lane (PO Box 1870)
                                                     Montauk, NY 11954
                                                     212.826.0357 T
                                                     212.202.7624 F
